DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 11-14, and 26-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s), re claim 26, a method of comparing acquired test images to stored images and providing a result.  Under its broadest reasonable interpretation, the limtaitosn covers performance of the mind except for the recitation generic computer component s(datastore of digital fingerprints, digital fingerprints).  Thus, nothing else in the claims precludes the steps from practically being performed in the mind, as the limitations encompasses routine data gathering and comparisons of obtained data to stored data.  The mere nominal recitation of generic computing devices does not take the limitations out of the mental process grouping, or alternatively of  authentication as it pertains to a fundamental economic principle such as authentication for transactions.  This judicial exception is not integrated into a practical application because the additional elements of a datastore for the digital images is merely a generic computing device recited at a high level of generality that is no more than mere instructions to applying the exception using the generic components.  Accordingly, it does not impose any meaningful limits on practicing the abstract idea and cannot integrate the abstract idea into a practical application.  Accordingly, mere instructions to apply an exception using a generic computing device can not provide an inventive concept.  Corresponding independent system claim 1, also recites generic computing devices of a capture device, unit, storage, and authentication unit which are generic computing devices performing routine data gathering steps.  The claims are analogous to image inspection by a  person to authorize an individual.  Re the newly added limitations of claim 26, they merely specify details of the abstract idea, such as details of the data, such as first and second subsets of data, which is duplicating of the abstract idea of comparing images for a match (routine data gathering of obtaining data).  The claims do not include specific hardware limitations that are more than generic computer components.    The dependent claims are rejected because they merely specify further details of the abstract idea.  Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 11-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites “agnostic” which appears to describe the system being able to look at different body parts (such as a forehead vs a tattoo or knee or follicle) and make a determination about the authentication of persons.  The specification is not enabling because it does not support agnostic forming, because doing so implies that ear can be compared to knees and thus a determination can be made about whether a person matches by looking at one person’s ear and another person’s knee.  When reviewing the Wands factors, the Examiner notes that the claims are sufficiently broad, especially the usage of “agnostic” that it appears that different digital fingerprints can able used to authenticate individuals, such as comparing forehead samples to hair follicles.  While the nature of the invention of related to authentication based on samp0lese, the state of the prior art and level of ordinary skill is known to authenticate by comparing known samples (fingerprints, iris, etc.) to corresponding samples of the same type (location), but the comparisons of samples in a way that is agnostic would not be predictable, and would appear to require massive sample collections and special algorithms and software that would enable a knee sample to be compared to a forehead sample and identify a person in such a manner.   The specification appears to generally show/ teach that the collection of different types of samples is known, but does not show how different types (locations) are compared to each other for authentication purposes.  As an example, how can a forehead sample and a hair follicle sample be used to authenticate an individual with the “agnostic” limitation recited?  While the state of the prior has different systems for different samples (specification mentions fingerprint sample devices as working examples) there is not support or direction provided for how forehead and tattoo samples are used (in an agnostic way) to authenticate.  With the recitation of “agnostic” it brings into question whether a whole body of a person would have to be imaged and a special algorithm developed (which would require undue experimentation) to somehow be able to authenticate an individual by comparing a forehead sample to a mole or other divergent sample.
Appropriate correction is requested.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The use of the term “agnostic” in claim 1, line 9 is vague/ indefinite because it is unclear how the unit forms the digital fingerprint in a manner that is agnostic to the location of the element, because it is limiting the forming of the digital fingerprint, but how can a fingerprint be acquired and formed in a way that is agnostic to the location?  Specifically, it is unclear how the fingerprint be formed agnostic to the location (on the body) of the fingerprint, when the location is where the sample is captured, and thus one is forming the fingerprint based off where it was captured, since it has to be captured somewhere.  Further claims recite the age spots, marks, tattoos, etc. which do not appear agnostic to the location as you would have to know the location in order to obtain the specific feature.  Further, the Examiner notes that forming in a manner that is agnostic to the location is also unclear because it is understood that the system obtains an image and tries to match it, and the system does not need to be told from a data standpoint where the data is from as it is just processing data.  However, the claim language also is indefinite because it is unclear if the applicant is attempting to state that they can compare any two images of skin (from differing parts of the body) and getting a match for authentication.  For example, the claim can possibly be interpreted as authenticating by analyzing an image of a forehead compared to knee skin (agnostic to location) due to the word agnostic being so broad and indefinite as to how it is applied in the claims. 
Appropriate correction is requested.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “agnostic” in claim 1 line 9 is used by the claim to mean separate or independent or without knowledge (Examiner’s interpretation) while the accepted meaning is “a person who believes that nothing is known or can be known of the existence or nature of God or of anything beyond material phenomena; a person who claims neither faith nor disbelief in God.” The term is indefinite because the specification does not clearly redefine the term.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 8, 12, 14, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boshra et al. (US 10398370).
Re claim 1, Boshra et al. teaches:
	At least one image capture device arranged to provide one or more digital images of a physiological element formed at a location on or in the body, living or dead (abstract+ wherein the image capture device captures skin texture patterns of the users skin);
	A digital fingerprinting unit arranged to form a digital fingerprint from the digital images, responsive to at least one physiological element represented in the digital images, forming the fingerprint in a manner that is agnostic to the location of the physiological element on or in the body (FIG. 2+ wherein thermal patterns are obtained);
	A storage unit arranged to store the digital fingerprints (FIG. 2+ and memory 29);
	An authentication unit having access to the storage unit and arranged to compare an acquired digital fingerprint to at least some of the digital fingerprints stored in the storage unit to generate a result (processor 22 compares obtained samples to stored samples, col 3 lines 51+);
	Wherein the authentication unit is configured to transmit a message based on the result (though silent to a result based message, the Examiner notes it would have been obvious to display/ transmit a message as it pertains to authentication, as known in the art, in order to communicate details of the authentication to guide a user).
	To further clarify, the fingerprint unit is interpreted as forming the fingerprint “agnostic” to the location of the element, in that the unit forms the digital fingerprint without specific knowledge of the location of the physiological element in that it is just receiving an input image.
	Re claim 2, FIG. 3+ shows skin with features thereon in a 2d manner being stored as/ in the fingerprint.
	Re claim 3, the abstract teaches the hair has a second pattern associated therewith (follicle), and that the sensor 30 can be IR and that blood vessels can be IR sensed (vascularization).
Re claim 4, the Examiner notes that as top and bottom images of the wrist are taught (dorsal and palmar) and thus it would have been obvious for the patterns not only to match, but to correspond to the same side (geometric relationship) for security/ accuracy.  
Re claim 7, the limitations have been taught above via the patterns of the skin texture and hair.
Re claim 8, IR is taught (col 1, lines 57+).
Re claim 12, the limitations have been discussed above wherein contact (wrist) is occurring during imaging.
Re claim 14, the Examiner notes that displaying or communicating a positive authentication result/ message is interpreted as having identified a best candidate (a positive match).
Re claims 26-27, the limitations have been discussed above wherein characterizations can be the first and second thermal patterns for example.  
Re the newly added limitations, the Examiner notes that it would have been obvious that a reference object fingerprint can be interpreted as made up of a plurality of points of interest such as two subsets from two different parts of a reference object (a single reference object fingerprint is interpreted as having two parts with corresponding subsets, as merely two points of interest within a sample can read on such limitations, such as a left and a right portion).  
The Examiner notes that for the test object it would have been obvious, in similar fashion, that the extracted points of interest located on the first part of the test object correspond to the first part of the reference object (for example the left part of a reference object image is compared to the left part of a test object image, and correspondingly that the right part of a test object image is compared to the right part of a reference object image).  
Further, the recitation “… extracted points of interest are located on the first part of the test object” does not preclude other extracted points of interest from being located on the second part of the test object (as discussed above).  Therefore the Examiner maintains it would have been obvious to one of ordinary skill in the art that digital fingerprint from a test object image would have extracted points of interest located on the first (and second part of the test object) and correspond to the first and second part of the reference object.  As such, a comparison as to the authenticity would be performed by comparing the extracted points of interest to both subsets as part of an image to image comparison.  
The Examiner notes that the first and second subsets of the points of interest can be interpreted as mutually exclusive parts such than one a hair pattern and skin texture, wherein the extracted points of interest include both the hair and thermal patterns, interpreted as located on the first part of the test object (arm/ wrist), but they are interpreted as located on mutually exclusive parts in that the location for thermal is separate from the hair texture pattern (thermal and hair pattern measurements are mutually exclusive).  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boshra et al., as discussed above, in view of Nduka et al. (US 20200065569).
Re claim 11, the limitations of Boshra et al. have been discussed above but are silent to different types of image capture devices to provide digital images and wherein the fingerprint is formed based on both images from the devices.
	Nduka et al. teaches (paragraph [0203+ and 2010+]) that skin areas are used to authenticate a user and that images can be combined from smaller imagers to image a larger area of skin for authentication.
Prior to the effective filing date it would have been obvious to combine the teachings to reduce costs and increase coverage area for wearable/ mobile devices.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boshra et al., as discussed above, in view of Oganezov et al. (US 20160283808).
Re claim 13, the limitations of Boshra et al. have been discussed above relating to a wrist worn device that has the image capture device in contact with the body and is silent to without contacting.
	Oganezov et al. teaches a wrist worn device but also teaches glasses with the imaging mechanism in the temple of the glasses (interpreted as not contacting) to extract the skin texture based features for authentication.
	Prior to the effective filing date it would have been obvious to combine the teachings in order to support wearable devise that do not contact the body, for versatility/ usage.
Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nduka et al. (US 20200065569).
Re claims 1 and 11, Nduka et al. teaches such limitations as discussed above and abstract+ which teaches authentication.  Though silent to the message, it would have been obvious to do so for authentication indication/ information to be provided.  
Claims 1, 2, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misslin (US 20170024603).
Re claim 1, Misslin teaches an image capture device, digital fingerprinting unit, storage unit, and authentication unit (paragraph [008]+).  Though silent to a message, it would have been obvious to transmit a message based on the authentication to provide the related information/ results.  Additionally, FIG. 9 teaches tattoos, and skin texture analysis.  
Re claim 2, the image is a 2d image on an exterior of the skin with a skin feature extracted (fingerprint), as per FIG. 3+ and skin texture/ tattoos per FIG. 9.  
Re claim 3, tattoos and skin texture and scars and marks are taught (paragraph [0034]+).
Re claim 5, focus stacking is taught [0041]+ and FIG. 5+, wherein it would have been obvious that the data is stored for authentication.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boshra et al., as discussed above, in view of Niaf et al. (US 20200082149).
Re claim 6, the teachings of Boshra et al. have been discussed above but are silent to SIFT/ SURF.
Niaf et al. teaches such limitations (paragraph [0054]+ and authenticating using fingerprints.
Prior to the effective filing date it would have been obvious to combine the teachings to have feature detecting that resists scale. Rotation, translation, etc. for accuracy.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nduka et al., as discussed above, in view of Niaf et al., as discussed above.
Re claim 6, the teachings of Nduka  et al. have been discussed above but are silent to SIFT/ SURF.
Niaf et al. teaches such limitations (paragraph [0054]+ and authenticating using fingerprints.
Prior to the effective filing date it would have been obvious to combine the teachings to have feature detecting that resists scale. Rotation, translation, etc. for accuracy.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misslin, as discussed above, in view of Niaf et al., as discussed above.
Re claim 6, the teachings of Misslin have been discussed above but are silent to SIFT/ SURF.
Niaf et al. teaches such limitations (paragraph [0054]+ and authenticating using fingerprints.
Prior to the effective filing date it would have been obvious to combine the teachings to have feature detecting that resists scale. Rotation, translation, etc. for accuracy.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boshra et al., as discussed above, in view of Lo et al. (US 20180189582).
Re claim 6, the teachings of Boshra et al. have been discussed above but are silent to SIFT/ SURF.
Lo et al. teaches such limitations (paragraph [0002]+ and [0033]+ authenticating with skin and SURF/SIFT
Prior to the effective filing date it would have been obvious to combine the teachings to have feature detecting that resists scale. Rotation, translation, etc. for accuracy.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nduka et al., as discussed above, in view of Lo et al. (US 20180189582).
Re claim 6, the teachings of Nduka  et al. have been discussed above but are silent to SIFT/ SURF.
Lo et al. teaches such limitations (paragraph [0002]+ and [0033]+ authenticating with skin and SURF/SIFT
Prior to the effective filing date it would have been obvious to combine the teachings to have feature detecting that resists scale. Rotation, translation, etc. for accuracy.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misslin., as discussed above, in view of Lo et al. (US 20180189582).
Re claim 6, the teachings of Misslin have been discussed above but are silent to SIFT/ SURF.
Lo et al. teaches such limitations (paragraph [0002]+ and [0033]+ authenticating with skin and SURF/SIFT.
Prior to the effective filing date it would have been obvious to combine the teachings to have feature detecting that resists scale. Rotation, translation, etc. for accuracy.
Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 20050265587).
Schneider teaches: provisioning access to a datastore of digital fingerprint information, the datastore comprising digital fingerprint records of reference objects, wherein the digital fingerprints contain characterizations of points of interest in or on the reference objects first subset of the points of interest are located in or on a first part of the reference objects, and a second subset of the points of interest are located in or on a second part of the reference object that is mutually exclusive with the first part of the reference objects (claim 1 database and FIG. 1+ at 100 wherein the database of fingerprint images contain first and second parts that are mutually exclusive to each other and contain first and second subsets of points of interest such as left/ right of a finger); 
acquiring a test digital image of a test object (106, capturing a fingerprint).
Though silent to explicitly reciting “processing” the test/ sample image including extracting points of interest and storing characterizations of the points of interest in the test fingerprint, the Examiner notes that as points of similarity are taught (paragraph [0023]+) it would have been obvious to extract and store the characterizations such as to be used to determine matches/ points of similarity, for accurate processing of images.  As a sample is taught above, it would have been obvious that a sample have at least points of interest on the first part of the test object corresponding to the first part of the reference object, such as when a portion of the fingerprint sample corresponds to a portion of the fingerprint reference image.  As a match is able to be provided, it is understood that the part of the object corresponds to the first part of the reference object since a match can be obtained from a part of the test object compared to the reference object (such as a left portion matching a left portion).
Schneider teaches comparing the test digital fingerprint to the datastore to find a matching digital fingerprint record by comparing the extracted points of interest to both the first subset of the points and the second subset of the points; and reporting a result of the comparison (the sample fingerprint is compared to each of the impression images at 106, which reads on the first and second subset of points from first and second mutually exclusive parts, such as left side/ right side to find a match).  
Re claim 27, Schneider teaches use of platen, which is interpreted as a 2d image capture device, as known in the art (FIG. 1+). 
Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 20200005616).
Pham et al. generally teaches  access to a datastore of digital fingerprint (identifying) information comprising records of reference objects contains points of interest with a first subset in a first part and a second subset in a second part mutually exclusive to the first (paragraph [0054]+ wherein fingerprint scan and heartbeat as associated and seen as mutually exclusive).  Pham et al. teaches getting a test image (sample) (FIG. 3) and comparing the sample.  Though silent it would have been obvious to extract points of interest from the image and storing them (in order to have data to compare to the fingerprint of the reference).  The sample data is interpreted as corresponding to the first part of the reference object as the heartbeat and fingerprint are gathered from the finger).  Paragraph [0054]+ teaches comparing and reporting a result.  Re claim 27, a 2d image capture device  (paragraph [0036]+ wherein a 2d sensor is an obvious expedient for accurate image capturing). 
Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (US 20170185765).
Pang et al. generally teaches capturing a sample and comparing it to all other samples (templates) (paragraph [0040]+).  This is interpreted to read on comparing to first and second subsets of first and second parts of the reference object being compared to the extracted points of the first part of the test object.  Paragraph [0004]+ teaches the use of a plurality of fingerprints, which supports comparing a first extracted point of interest for the first and second subsets from the first and second parts of the reference objects (fingers).  Though silent to extraction of points of interest and storing, it would have been obvious to do so to obtain and record fingerprint information necessary for accuracy and security.  

Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive. Re the 101 rejections, the Examiner maintains that it is still an abstract idea that is generalized computerization of a mental process as it pertains to image processing (matching of biometrics).
Re the prior art rejections, new art has been applied to the amended claims and the Examiner notes that the term “agnostic” as it pertains to claim 1 and its dependents is sufficiently broad to be read upon with the Examiner applied interpretation as discussed above, especially as the claim recites agnostic as it pertains to “forming”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/Primary Examiner, Art Unit 2887